Citation Nr: 1614904	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.
 
2.  Entitlement to a rating in excess of 50 percent for PTSD prior to October 19, 2012, and in excess of 70 percent as of October 19, 2012.
 
3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 19, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  Service in the Republic of Vietnam and receipt of the Combat Infantryman Badge are indicated by the record.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection for PTSD and assigned an initial 30 percent rating and denied service connection for a skin disability. 

In July 2010, the Board granted an increased rating to 50 percent for PTSD and remanded the claim for a skin disability, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a February 2011 joint motion for remand (JMR), the Court vacated, in part, the Board's decision concerning the PTSD claim, and remanded the matter for compliance with the terms of the Joint Motion.  Although the Joint Motion was based in part on the fact that the Veteran has not been provided a hearing before the Board as he had requested, in November 2011, following allowance of the Joint Motion and remand to the Board, the Veteran's attorney submitted a letter withdrawing any previous requests for a Board hearing. 

An October 2013 rating decision granted a higher 70 percent rating for PTSD, effective October 19, 2012, and deferred a decision on the issue of entitlement to a TDIU.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2012 and April 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

With respect to the Veteran's TDIU claim, as indicated above, in April 2015, the Board most recently remanded the Veteran's claim of entitlement to TDIU for further evidentiary development and readjudication.  Thereafter, the Veteran's claim of entitlement to TDIU was granted in a rating decision dated July 2015 effective October 19, 2012.  Pertinently, as the Veteran has contended that his unemployability is due to his PTSD, the Board finds that he claimed TDIU as part and parcel of his PTSD claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted).  Therefore, the Board finds that the Veteran's claim of entitlement to TDIU prior to October 19, 2012 remains pending as part and parcel of his claim for an increased rating for the service-connected PTSD.  Although the Veteran's claim of entitlement to TDIU prior to October 19, 2012 was not readjudicated as directed by the Board in the April 2015 remand, as will be discussed below, the Board will grant the Veteran's TDIU claim herein.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the period under consideration, the Veteran's PTSD is manifested by occupational and social impairment with deficiency in most areas and includes symptoms such as nightmares, impaired impulse control, hypervigilance, difficulty adapting to stressful circumstances, near-continuous depression, and inability to establish and maintain effective relationships; total social impairment or symptoms on par with the level of this severity contemplated by the 100 percent rating is not shown.

3.  Prior to October 19, 2012, the Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling; bilateral hearing loss, rated as noncompensable; and hepatitis B, rated as noncompensable.

4.  Prior to October 19, 2012, the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to October 19, 2012, the criteria for a 70 percent disability rating for the Veteran's service-connected PTSD, and no greater, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  From October 19, 2012, the criteria for a disability rating in excess of 70 percent for the Veteran's service-connected PTSD are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  Prior to October 19, 2012, the criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a disability rating in excess of 50 percent for PTSD prior to October 19, 2012 and a disability rating in excess of 70 percent thereafter as well as entitlement to TDIU prior to October 19, 2012.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Compliance with the JMR 

As was noted in the Introduction, the Veteran's increased rating claim involves a JMR.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The February 2011 JMR raised concern in pertinent part with regard to the Board's decision in July 2010 in that the Board failed to adequately discuss evidence of record relevant to the determination as to whether the Veteran's PTSD symptomatology met the criteria for a 70 or 100 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, although the Board acknowledged that in both the May 2006 and May 2008 VA examinations the Veteran was assigned Global Functioning Assessment (GAF) scores of 48, it did not analyze or weigh the probative value of this evidence.  Moreover, the Board did not discuss the multiple treatment records that reflected GAF scores in the range of 41 to 50.  Also, the Board did not address evidence of the Veteran's audio and visual hallucinations, paranoia, suicidal ideation, and near-continuous depression which was reflected in the medical evidence of record.  This evidence is considered in this decision.

Stegall concerns

As alluded to above, in January 2012 and April 2015, the Board remanded the Veteran's PTSD claim for the Veteran to be afforded a VA examination to determine the severity of the PTSD.  Pursuant to the Board remand instructions, the Veteran was provided VA examinations in October 2012 and July 2015 and reports of the examinations were associated with the record.  The Veteran's PTSD claim was most recently readjudicated via a July 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's PTSD claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in April 2006, prior to the initial adjudication of his claims, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating this claims.  The evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, and postservice VA and private treatment records.  

The Veteran was afforded VA examinations in May 2006, May 2008, October 2012, and July 2015 for his PTSD.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He has not requested a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to an increased disability rating for PTSD as well as entitlement to TDIU prior to October 19, 2012.

Higher evaluation for PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Veteran's PTSD is rated as 50 percent disabling prior to October 19, 2012 and 70 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 
A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2009; therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time most of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81 to 90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 
While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.
When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was afforded a VA examination in May 2006.  He reported that he struggles not to get irritable with other people and that he avoids interacting with others besides his family and other Vietnam veterans.  He described his marriage as having its ups and downs.  His wife described him as being irritable and wanting everything his way.  He had 3 adult children with whom he had a "variable" relationship over the years.  He retired the previous year from being a truck driver due to sleep impairment, specifically from having nightmares about his period of service in Vietnam.  He denied any history of assaultive behavior other than an incident in the 1970s.  He denied any history of suicide attempts, although he stated that he thought about it after his return from Vietnam.  His activities mostly included walking daily and piddling around the house, although he went fishing sometimes.  His also reported having difficulty sleeping about once per month and nightmares about Vietnam once every 3 months.  Approximately once every 3 months, he found himself visualizing events from Vietnam, in particular the dead and tortured bodies.  He had consistently depressed mood over the past 10 years.  

Upon examination, the VA examiner reported that the Veteran was neatly dressed and groomed.  His mood and affect were depressed and somber.  His rate and flow of speech was mildly slowed.  He denied any suicidal or violent thoughts.  He was able to maintain minimal hygiene and orientation was normal with no evidence of memory impairment.  He denied obsessive or ritualistic behaviors.  Insight and judgment were normal.  The examiner diagnosed the Veteran with moderately severe PTSD, assigned a GAF score of 48, and reported that the Veteran continued to re-experience his in-service trauma with nightmares and intrusive thoughts.  Further, the Veteran experienced increased startle, irritability, difficulty maintaining sleep, and detachment from others.  

The Veteran was provided another VA examination in May 2008.  He reported that he has contact with his grandchildren at least once per week, and that he and his wife go out to dinner with them.  He also noted participation in PTSD group therapy.  However, he continued to struggle with his PTSD symptoms including nightmares, intrusive thoughts about his Vietnam service, and difficulty with interpersonal relationships that adversely affected his interactions when he was working and now affected his relationship with his wife.  Also, he described seeing shadows and hearing noises that left him hyper-aroused.  He sometimes wondered if there was someone in the house.  Since retiring, the Veteran established a routine that gave him some peace of mind which included going out for dinner with other retirees from his company.  He thought that he and his wife had a stable relationship.  

Upon examination, the VA examiner noted that the Veteran was appropriately dressed and cooperative.  His mood and affect were depressed and somber, but he was able to grin a couple of times when talking about moments that brought him joy.  The rate and flow of speech was mildly slowed.  He denied psychotic symptoms with the exception of the hallucinations discussed above.  He denied any suicidal or violent thoughts.  He was able to maintain personal hygiene.  Orientation and memory were normal.  He did not endorse any obsessive or ritualistic behaviors.  He described being irritable and snappy, although with aging, he has learned strategies to avoid acting out on his anger.  He had chronic sleep impairment with nightmares and trouble initiating sleep.  Insight and judgement were good.  The examiner diagnosed the Veteran with moderately severe PTSD and assigned a GAF score of 48.  She further reported that the Veteran continued to report times of isolation, sleep problems, nightmares, and irritability and that these symptoms caused a moderate impact on his relationship with his wife.  

The Veteran was afforded a VA examination in October 2012.  He continued to experience recurrent and intrusive thoughts about his service in Vietnam.  His hyperarousal symptoms included insomnia, irritability, anger, impaired concentration, hypervigilance, and an exaggerated startle response.  His avoidance symptoms included a preference for being alone.  He had a sense of detachment from others and a restricted affect.  He struggled with a sense of a foreshortened future and depression.  He reported good relationships with his wife and children.  Although the Veteran did not fish anymore, he occasionally attended church.  The examiner assessed the Veteran's PTSD as manifested by occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 52.  The examiner further noted the Veteran's PTSD symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and neglect of personal appearance and hygiene.  The Veteran also reported that he occasionally experienced auditory hallucinations and would sometimes think he hears someone crying out his name.  Additionally, he experienced visual hallucinations wherein he thinks he sees shadows of something that is not there.  His speech and thought process were normal during the examination.  

The Veteran was afforded a final VA examination in July 2015.  He reported that his relationship with his wife was "fair" and his relationship with his children was "OK."  He reported having a fine relationship with his siblings, specifically stating that he saw one of his brothers that lives in the area about once a month and saw his other brothers and sisters a few times a year.  However, he had no friends and does not communicate with anybody.  He preferred to spend his time alone away from other people.  He stopped attending church as he did not like to be around other people and did not have any hobbies.  He was independent with regard to activities of daily living, although his wife did all of the chores.  The Veteran continued his complaints of intrusive thoughts and memories, disturbing dreams, flashbacks, psychological and physiological reactivity when reminded of his military stressors, and avoidance of memories and external reminders of his stressful experiences.  His arousal symptoms included irritability, hypervigilance, exaggerated startle reactions, difficulty concentrating, and sleep disturbance.  He also continued to report frequent auditory hallucinations.  Further, he sometimes thinks there are demons following him around that might come from another planet to control him, although he could not see them.  

The VA examiner noted that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The examiner further noted symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and neglect of personal appearance and hygiene.  During the examination, the Veteran appeared to be clean, but was poorly groomed and was dressed in heavy clothing which the examiner noted was not appropriate for the weather at that time.  The Veteran's orientation was normal, although his mood was depressed, affect was anxious and edgy, and speech was mumbled.  Intellectual functioning was in the low to borderline range, and attention, memory, focus, and concentration were all impaired.  Ideation was observed to be somewhat paranoid in nature and the Veteran readily acknowledged having difficulty trusting others.  He denied suicidal and homicidal ideation.  The symptom intensity was severe overall with impairment noted in occupational, social, and personal functioning.  Although the examiner did not assign a GAF score, she reported that it would have been between 35 and 40 because the Veteran withdraws from all social contacts, avoids interactions with family members, is unable to sustain gainful employment, experiences command auditory and, at times, visual hallucinations, has irritable outburst, cannot tolerate frustration, is largely housebound due to his avoidance or public places and other people, does not engage in meaningful daily activities, and is uninvolved in managing his own household.  

The examiner further reported that occupational impairment is noted by the Veteran's chronic tiredness secondary to impaired sleep, irritability, low frustration tolerance, anger issues, avoidance of being around other people, social withdrawal, intolerance for noise, suspiciousness, paranoid ideation, hypervigilance, exaggerated response to sudden stimuli, lethargy, low motivation, lack of interest in activities, low self-confidence, and inability to make decisions.  Social impairment is noted by his withdrawal, avoidance of social contact, avoidance of public places and crowds, loss of interest in activities he used to enjoy, loss of interest in other people, feelings of detachment and alienation, inability to experience or express positive emotions, decreased interest in sexual intimacy, distancing from family and past acquaintances, irritability and anger issues.  Personal distress is characterized by presence of intrusive thoughts, nightly bad dreams, flashbacks, psychological distress, physiological reactivity when remained of his military stressors, and avoidance of memories and external reminders of his stressful experiences.  Personal functioning is further characterized by the presence of strong negative beliefs and feelings, blaming of himself and others, hypervigilance, exaggerated startle reactions, difficulty concentrating, sleep disturbance, anxiety, and depressed mood.  Other factors that impact his personal functioning include feelings of hopelessness, helplessness, and worthlessness, failure, guilt, punishment and sadness, crying spells, self-disappointment, loss of interest in everything, indecisiveness, low self-esteem, decreased appetite with weight loss, decreased satisfaction in life, self-blame, increased fearfulness, nervousness, difficulty relaxing, increased somatic issues, poor coping skills and suicidal ideation without a plan or intent.  

VA treatment records dated during the course of the period under consideration document the Veteran's treatment for PTSD which included his depression, irritability, intrusive thoughts, auditory hallucinations, visual hallucinations, hypervigilance, and flashbacks.  Notably, the Veteran participated in group therapy and his depression with congruent affect was reported.  See, e.g., a VA treatment record dated July 2006.  The Veteran also reported some difficulty with his wife and irritability.  He reported during a February 2006 mental health evaluation that he often woke up thinking he had heard his dead uncle's voice at the door, only to find no one there.  Further, he stated that at times in the daytime he sees shadows out of the corners of his eyes.  A March 2007 evaluation noted his nightmares and flashbacks, auditory hallucinations of voices knocking at the door and visual hallucinations of shadows, mild paranoia about others out to get him, recurrent depressed mood, fair concentration, increased anxiety, decreased appetite, guilt, and anhedonia.  He was assigned a GAF score of 40-45 at that time.  Moreover, he reported suicidal thoughts on and off since 1998 during a February 2008 evaluation.  A May 2008 evaluation indicated some impairment of thought process in that the Veteran reported if he is interrupted when speaking, he loses track and forgets what was on his mind.  During a January 2009 evaluation, the Veteran reported that he had "no improvement" with his PTSD symptoms, and the examining physician noted the Veteran's accusatory speech with irritable mood and poor insight.  Although the Veteran evidenced a flat mood during a September 2010 evaluation, he denied hallucinations, paranoid/grandiose ideations, and suicidal and homicidal thoughts.  A July 2014 evaluation documented monotonous speech as well as a depressed, irritable, and anxious mood.  During a May 2015 evaluation, he reported almost nightly nightmares related to the combat trauma as well as his anxiety, irritability, and difficulty shifting thoughts.  Also, during an August 2015 evaluation, the Veteran reported that he was depressed and had a suicidal ideation with a plan to drown in a lake the previous week.  He continued to report auditory hallucinations, poor appetite, poor energy level, flashbacks, nightmares, panic attacks, paranoia, and social isolation.    
The Board further notes that in June 2011, B.C., M.D. submitted a private psychiatric report documenting the Veteran's PTSD symptoms.  In particular, the Veteran reported that he was able to perform only limited activities at home with his wife and reported nightmares, lack of interest in social activities, social isolation, difficulty with relationships, depressed mood, irritability, impaired concentration, paranoia, flashbacks, suicidal ideation, and auditory hallucinations.  Dr. B.C. reported that during the examination, the Veteran had significant disorganization of his thoughts which may have been secondary to an underlying gross impairment in his thought processes.  She also noted panic attacks which occurred 2 to 3 times per week and consisted of acute anxiety, shortness of breath, heart pounding, sweating, and upset stomach.  Further, the Veteran remained functionally impaired by his psychiatric symptoms to such an extent that he was able to function on only a limited basis at home and could not work.  He suffered from ongoing sleep disturbance to such an extent that he could not function in a work environment due to fatigue.  His thought disorganization was marked and interfered with his ability to interact appropriately with others and follow simple directions.  His concentration was poor and had PTSD symptoms throughout the day such as intrusive thoughts, anxiety and startle response that interfered with his basic ability to function.  Moreover, his irritability, isolation, and difficulties with authority also contributed to the fact that he is unable to work and function appropriately in his home and community.  Dr. B.C. also noted symptoms including hyperarousal with difficulty staying asleep, outbursts of anger, hypervigilance, difficulty concentrating, and difficulty functioning in his day-to-day life.  She opined that the Veteran's PTSD caused total occupational and social impairment with disorganized thinking, persistent auditory and visual hallucinations and paranoia, risk of harm to self and others, inability to function independently and impaired impulse control due to his irritability.  She diagnosed the Veteran with chronic PTSD, major depressive disorder, and panic disorder and assigned a GAF score of 30.  

The Board also notes that the Veteran has submitted statements from his wife and sons documenting his PTSD symptoms.  They documented his irritability, avoidance of large crowds, lack of interest in activities, and difficulty adapting to stressful circumstances to include his places of employment.   

Based on the foregoing, the Board initially findings that prior to October 19, 2012, the Veteran is entitled to a 70 percent disability rating for his PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating prior to October 19, 2012.  See 38 C.F.R. § 4.7 (2015).  Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated include suicidal ideation, near-continuous panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances. Furthermore, although the Veteran reported in the May 2006 and May 2008 VA examinations that he has a relationship with his family and sometimes meets with other Vietnam veterans and retires from his previous employment, the remainder of evidence during the period under consideration continuously documents his social isolation and withdrawal.  As such, the Board finds that in resolving the benefit of the doubt in the Veteran's favor, he suffers from an inability to establish and maintain effective relationships.  These symptoms are therefore more congruent with the assignment of a 70 percent disability rating.  The Board also notes the May 2006 and May 2008 VA examiner's report that the Veteran had moderately severe PTSD.  Accordingly, the Board concludes that an increased rating of 70 percent is warranted prior to October 19, 2012.  See 38 C.F.R. § 4.7 (2015).

The Board has also determined that the criteria approximating a 100 percent rating for any portion of the appellate period (to include the period since October 19, 2012) have not been met. The Board acknowledges the report by Dr. B.C. wherein she indicated that the Veteran's PTSD manifests in total occupational and social impairment.  While the Board acknowledges this report as well as the remainder of medical evidence that documents the effect of the Veteran's PTSD on his functioning, the lay and medical evidence of record as a whole does not demonstrate both total occupational and social impairment.  Although the Veteran has arguably evidenced persistent delusions or hallucinations, the evidence does not demonstrate gross impairment in thought processes or communication, grossly inappropriate behavior, or disorientation to time or place, or other symptoms on a par with the level of severity exemplified in these manifestations.  Further, although the Veteran has reported mild memory loss, there is no evidence that he has memory loss for names of close relatives or own name.  Moreover, while the Veteran has reported times when he has considered committing suicide, thereby evidencing suicidal ideation, he has not demonstrated a persistent danger of hurting himself or others.  Notably, as discussed above, he has also denied suicidal ideation on multiple occasions.  Additionally, as discussed above, although the October 2012 and July 2015 VA examiners noted a neglect of personal appearance and hygiene, the remainder of the medical evidence of record documents normal appearance and hygiene and does not demonstrate an inability to perform activities of daily living.  In short, the treatment records demonstrate a higher level of functioning than that reflected in these two isolated examinations. As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total impairment.

In light of the foregoing, the Board concludes that, while the Veteran demonstrates some criteria listed for a 100 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130 at any time during the course of the appeal.  Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 100 percent rating category.  Although as will be further discussed below, total occupational impairment has been shown, total social impairment has not.  The Veteran has maintained relationships with his wife, children, and siblings.  Furthermore, the evidence as whole indicates that the Veteran's PTSD traits also include nightmares, paranoia, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms, the Board finds that these criteria do not approximate a 100 percent disability rating as they are not of such a severity or frequency to result in total occupational and social impairment.  The Board further notes the May 2006 and May 2008 VA examiners' reports that the Veteran has moderately severe PTSD as well as the October 2012 and July 2015 VA examiners' reports that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.

The Board also observes that the Veteran has been assigned GAF scores between 30 and 52, which is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas to moderate impairment with a GAF between 35 and 40 at his recent VA examination in July 2015.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 70 percent rating. 

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here amply account for the Veteran's complaints of symptoms associated with his PTSD which include depression, irritability, sleep impairment with nightmares, panic attacks, social isolation, and intrusive thoughts.  These are exactly the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan, supra.  There are no "outlier" complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, there is no need for further discussion of extraschedular entitlement.


TDIU prior to October 19, 2012

Pertinent legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a  substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

VA's General Counsel  has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. 

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. 

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment." VAOPGCPREC 5-2005 (Nov. 25, 2005).
A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

Prior to October 19, 2012, the Veteran's service-connected disabilities are PTSD, now rated as 70 percent disabling; bilateral hearing loss, rated as noncompensable; and hepatitis B, rated as noncompensable.  Therefore, his service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  

The Board notes that the Veteran is 70 years old.  He is a high school graduate, but did not attend college.  See, e.g., the October 2012 VA examination report.  The Veteran has stated that he retired early from working as a truck driver in 2005 and has not worked since then due to his PTSD symptoms which caused sleep impairment as he had nightmares about his service in Vietnam, which in turn caused him to fall asleep at work.  See, e.g., the May 2006 VA examination report.  

With regard to the impact of the Veteran's PTSD on his employability, the Board notes that Dr. B.C. opined in her June 2011 private mental health report that the Veteran is not capable of working.  Her rationale was based on her finding that the Veteran suffers from ongoing sleep disturbance to such an extent that he could not function in a work environment due to fatigue.  Further, his thought disorganization is marked and interferes substantially with his ability to interact appropriately with others and follow even simple directions.  Moreover, his concentration is poor and he has PTSD symptoms throughout the day such as intrusive thoughts, anxiety and startle response that interfere with his basic ability to function.  Finally, his irritability, isolation and difficulties with authority also contribute to his inability to work and function appropriately in his home and community.  

Additionally, the July 2015 VA examiner opined that the Veteran exhibits a number of symptoms of PTSD and major depression recurrent with psychotic features that would severely impact his employability and significantly impair his ability to work in both sedentary and more active work environments if he were otherwise physically able to work.  Therefore, it is less likely than not that the Veteran would be able to secure or maintain a substantially gainful occupation.  The examiner specifically noted that the Veteran's irritability, anger management issues, apathy, anhedonia, exaggerated startle response, pessimism, social withdrawal, feelings of detachment and alienation, low frustration tolerance, hallucinations, flashbacks, and inability to tolerate being around other people would severely interfere with his ability to interact and relate effectively with others.  Moreover, his difficulty with concentration, focus and memory, the presence of intrusive thoughts, anxiety, hypervigilance and his difficulty making decisions would seriously interfere in his ability to effectively manage workplace tasks and demands in a consistent and productive manner.  Low mood, low motivation, apathy, poor sleep and associated day time tiredness and quick fatigability, poor energy and decreased activity level would seriously reduce workplace reliability and efficiency.  

The Board finds that the June 2011 private examination report from Dr. B.C. as well as the July 2015 VA examination report are of great probative value as the reports were based on a thorough examination of the Veteran and consideration of his medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Also, while the July 2015 VA examination report is dated after October 19, 2012, the Board finds the report to be of great probative value as the symptoms discussed by the VA examiner were consistent with the Veteran's PTSD symptoms prior to October 19, 2012 with regard to his employability.  

The Board observes that the October 2012 VA examiner opined that the Veteran's PTSD does not impair his ability to engage in physical and sedentary forms of employment.  Crucially, however, the VA examiner did not provide a rationale for this finding.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, both Dr. B.C. and the July 2015 VA examiner provided a rationale for their finding that the Veteran is not able to work due to his PTSD.  As discussed above, Dr. B.C. and the July 2015 VA examiner documented the Veteran's sleep impairment, poor concentration, anxiety, depressed mood, poor energy, intrusive thoughts, and decreased activity level in finding that the Veteran is not able to maintain gainful employment due to his PTSD symptoms.  Notably, these symptoms were not addressed by the October 2012 VA examiner in determining that the Veteran's PTSD does not impair his ability to engage in physical and sedentary forms of employment.  As such, the Board finds the opinions of Dr. B.C. and the July 2015 VA examiner to be of greater probative value than the October 2012 VA examiner's with regard to the Veteran's employability.   Additionally, there is no other medical evidence contrary to the reports by Dr. B.C. and the July 2015 VA examiner during the period under consideration as to whether the Veteran is able to maintain substantially gainful occupation when considering only his PTSD.

As indicated above, the competent and probative evidence demonstrates that the Veteran's service-connected PTSD is productive of significant symptomatology which can be said to preclude substantial and gainful occupation.  Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a) prior to October 19, 2012.  

In conclusion, for the reasons and bases expressed above, the Board finds that TDIU is warranted on a schedular basis prior to October 19, 2012.  The benefit sought on appeal is accordingly granted. 


ORDER

Prior to October 19, 2012, entitlement to a 70 percent disability rating for service-connected PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

From October 19, 2012, entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied.

Entitlement to TDIU prior to October 19, 2012 is granted, due solely to the service-connected PTSD, subject to the controlling regulations applicable to the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)
REMAND

With regard to the Veteran's claim of entitlement to service connection for a skin disability, pursuant to the April 2015 Board remand, the Veteran was provided a VA examination in June 2015 to determine the etiology of his skin disability diagnosed as notalgia paresthetica with lichen simplex chronicus.  Pertinently, the VA examiner noted that prior to being treated at the VA Medical Center in Memphis Tennessee in May 2006, the Veteran reported treatment with Dr. T.H. in Southaven, Mississippi.  The examiner further noted that Dr. T.H.'s office faxed treatment records pertaining to the Veteran's skin disability which included treatment in August 2003.  A review of the record reveals that treatment records from Dr. T.H. have not been associated with the claims folder.  As such, the Board finds that on remand, outstanding private treatment records from Dr. T.H. should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records from Dr. T.H. in Southaven, Mississippi.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After any additional development deemed warranted, readjudicate the claim of entitlement to service connection for a skin disability.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


